Citation Nr: 0840223	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  07-05 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied entitlement to the benefits 
currently sought on appeal.


FINDINGS OF FACT

1.  A current diagnosis of right ear hearing loss is not 
demonstrated by the record.

2.  The veteran's left ear sensorineural hearing loss has not 
been shown to be medically related to his military service.

3.  Tinnitus has not been shown to be medically related to 
the veteran's military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in 
the veteran's active duty service; nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in February and March 2006, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2008).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claim for service connection for bilateral 
hearing loss and tinnitus; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was also 
provided pre-adjudicatory notice of the process by which 
initial disability ratings and effective dates are 
established in correspondence in March 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
notice fully complies with the applicable regulations and 
case law.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  The duty to assist 
has been fulfilled. 

Service Connection

The veteran seeks service connection for bilateral hearing 
loss and tinnitus, which he contends initially manifested in 
service.  In order to establish direct service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  38 C.F.R. § 3.303 (2008); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 
(2007).

The determination of whether a veteran has a disability due 
to impaired hearing is governed by 38 C.F.R. § 3.385.  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008). 

Right ear hearing loss

Regarding the current disability element required for a grant 
of service connection, the record establishes that the 
veteran's hearing in the right ear is normal by VA standards.   
See 38 C.F.R. § 3.385 (2008); VA examination, March 2006.  

Upon audiological evaluation pure tone thresholds, in 
decibels, were as follows for the right ear:



HERTZ


500
1000
2000
3000
4000
5
15
15
20
20

Auditory thresholds are not 40 decibels or greater at any 
frequency, and are not 26 decibels or greater at any three 
frequencies.  Speech recognition was evaluated as 96 percent 
for the right ear.  See VA examination, March 2006.  
Therefore, based upon the requirements of 38 C.F.R. § 3.385, 
the veteran does not have a hearing disability in the right 
ear.  

Congress specifically limits entitlement for service 
connected disease or injury to cases where incidents have 
resulted in a disability.  In the absence of proof of a 
present disability in the right ear, there can be no valid 
claim for service connection.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Therefore, service connection 
for right ear hearing loss is denied.  

Left ear hearing loss

The veteran has been diagnosed with mild sensorineural 
hearing loss of the left ear.  See VA examination, March 
2006.  His auditory threshold at 3000 Hertz is 55 decibels, 
thus he meets the regulatory requirements for impaired 
hearing of the left ear.  See 38 C.F.R. § 3.385 (2008).  

However, there is no medical evidence of hearing loss during 
military service, or within the presumptive period 
thereafter.  See 38 C.F.R. §§ 3.307, 3.309 (2008).  His only 
post-service evaluation for these conditions has been in 
conjunction with this claim for VA compensation.  
Furthermore, the veteran expressly denied any hearing loss 
upon separation examination in June 1968.  On a medical 
history form, he did check a box adjacent to "ear, nose or 
throat trouble," but denied any specific ear, nose, or 
throat related complaints when questioned by the examiner.  
See Standard form 89, June 1968.  Upon audiometric evaluation 
at separation, left ear hearing was within normal limits.  
See Separation examination, June 1968.  

The veteran espouses military noise exposure from shooting on 
the rifle range during basic training and from working in an 
auto maintenance shop during service.  See Board hearing 
transcript, December 2007; VA examination, March 2006.  
However, the VA examiner found that the veteran's current 
left ear hearing loss is not likely to be related to military 
noise exposure, because hearing was normal by VA standards at 
discharge. VA examination, supra.    

In sum, the medical evidence does not demonstrate a causal 
relationship between the veteran's military service and his 
left ear hearing loss.  As the preponderance of the evidence 
is against the veteran's claim, the benefit of the doubt 
provision does not apply.  Service connection for hearing 
loss must be denied.


Tinnitus

Upon VA examination in March 2006, the veteran reported 
experiencing bilateral periodic or occasional tinnitus since 
approximately March 1996, but not during military service 
which ended in July 1968.  The examiner noted that the 
veteran was unable to describe the sound of tinnitus or how 
long it lasted.  VA examination, supra.  The examiner opined 
that based upon the information provided, specifically that 
tinnitus first began many years after military service; the 
veteran's tinnitus was not likely related to that service.  

Outside of the VA examination, the veteran has claimed that 
his tinnitus has persisted since military service.  See 
Notice of disagreement, January 2007; Claim for service 
connection, January 2006.  However, he has never sought 
medical treatment for tinnitus.  As such, his subjective 
report of symptoms is entirely unsubstantiated by the record. 

Although the veteran is competent to testify as to his 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
evidence does not reflect that the veteran possesses medical 
knowledge which would render his opinion as to etiology and a 
medical diagnosis competent.  

Instead, the competent medical evidence of record finds that 
there is no nexus between the veteran's tinnitus and his 
military service.  This medical opinion by the VA examiner is 
credible because it is based on a review of the claims file 
and the examiner has offered a reasonable medical basis for 
his conclusions.  Absent credible evidence to the contrary, 
the Board is not in a position to question the results of 
this exam.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  



As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
Service connection for tinnitus is not warranted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


